Name: Commission Regulation (EEC) No 3205/80 of 10 December 1980 amending for the third time Regulation (EEC) No 2547/79 fixing the export refunds on wine as a result of the accession of Greece
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  trade policy
 Date Published: nan

 11 . 12 . 80 Official Journal of the European Communities No L 333/21 COMMISSION REGULATION (EEC) No 3205/80 of 10 December 1980 amending for the third time Regulation (EEC) No 2547/79 fixing the export refunds on wine as a result of the accession of Greece whereas the adaptations in question should accord ­ ingly be made to Regulation (EEC) No 2547/79 , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2547/79 is hereby amended as follows : in the Annex, 'and Greece ' is deleted from the three spaces in the column headed 'Description '. Article 2 This Regulation shall enter into force on 1 January 1981 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , and in particular Article 146 thereof , Whereas the Act provides in Annex I for certain adap ­ tations to Commission Regulation (EEC) No 398/76 (&gt;) ; Whereas, since the Act was signed, Regulation (EEC) No 398/76 has been repealed and replaced by Commission Regulation (EEC) No 2547/79 (2 ), as last amended by Regulation (EEC) No 2135/80 ( 3 ) ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1980 . For the Commission Finn GUNDELACH Vice-President ( i ) OJ No L 49 , 27 . 7 . 1976, p. 7 . (*) OJ No L 290 , 17 . 11 . 1979 , p. 48 . h ) OJ No L 207 , 9 . 8 . 1980 , p. 15 .